 

CONSULTING AGREEMENT

     This CONSULTING AGREEMENT (the “Agreement''), is effective as of this 9th
day of October, 2008 between: Lakeview Consulting LLC (the "Consultant"), with
an office at 1617 Tucker Lane, Encinitas, CA 92024 and Ecolocap Solutions, Inc.
(the Company), with an office at 740 St. Maurice, Suite 102, Montreal, Quebec
Canada.

WITNESSETH

     WHEREAS, the Company requires and will continue to require consulting
services relating to management advisement, strategic planning and marketing in
connection with its business, together with advisory and consulting related to
shareholder management and public relations;

     WHEREAS, Consultant is qualified to provide the Company with the
aforementioned consulting services and is desirous to perform such services for
the Company;

     WHEREAS, the Company wishes to induce Consultant to provide these
consulting services to the Company and wishes to contract with the Consultant
regarding the same believing it to be in its best interest,

     NOW, THEREFORE, in consideration of the mutual covenants hereinafter
stated, it is agreed as follows:

1. APPOINTMENT

     The Company hereby engages Consultant and Consultant agrees to render
services to the Company as a consultant upon the terms and conditions
hereinafter set forth.

2. TERM

     The term of this Consulting Agreement began as of the date of this
Agreement, and shall terminate on October 9th, 2009, unless earlier terminated
in accordance with paragraph 9 herein or extended as agreed to between the
parties.

3. SERVICES.

     During the term of this agreement, the Consultant will assist the Company
to provide Investor Relations/Investor Awareness and Public Relations Programs
including the following functions:

a.     

Assist the Company with Investor Awareness activities directed at current
shareholders and potential new shareholders on a daily basis.

  b.     

Assist the Company to structure and implement a program designed to create
extensive financial market and investor awareness for the Company to drive
long-term shareholder support.

 

-1-

 

--------------------------------------------------------------------------------



 

c.  Assist the Company as may be requested by the Company from time to time to 
  carry out Investor Relations activities including:  -  Campaign Development
and Execution  -  Press Announcements: drafting, approval and distribution  - 
Database Development and Management  -  Awareness campaigns: institutional and
retail  -  Public Relations  -  Preparation and dissemination of Investor
Relations materials 


4. DUTIES OF THE COMPANY.

     The Company shall provide Consultant, on a regular and timely basis, with
all approved data and information about it, its subsidiaries, its management,
its products and services and its operations as shall be reasonably requested.
by Consultant, and shall advise Consultant of any facts which would affect the
accuracy of any data and information previously supplied pursuant to this
paragraph.

5. COMPENSATION.

     Upon execution of this Agreement and in settlement for its services
hereunder, Consultant shall receive 1,000,000 (One Million) shares of Ecolocap
Solutions, Inc. common restricted stock. Ecolocap Solutions, Inc. further agrees
that within 3 days of the execution of this agreement it will execute a written
request to its transfer agent to prepare and deliver, per Consultant's
instructions, one or more stock certificates for Ecolocap Solutions, Inc. common
restricted stock in the amount previously agreed upon.

6. REPRESENTATION AND INDEMNIFICATION.

     The Company shall be deemed to have been made a continuing representation
of the accuracy of any and all facts, material information and data which it
supplies to Consultant and acknowledges its awareness that Consultant will rely
on such continuing representation in disseminating such information and
otherwise performing its advisory functions. Consultant in the absence of notice
in writing from the Company will rely on the continuing accuracy of material,
information and data supplied by the Company. The Company agrees to indemnify,
hold harmless and defend Consultant, its agents or employees from any proceeding
or suit which arises out of or is due to the inaccuracy or incompleteness of any
material or information supplied by the Company to Consultant. Consultant
represents that he has knowledge of and is experienced in providing the
aforementioned services.

 

-2-

 

--------------------------------------------------------------------------------



 



d.     

The Consultant understand that during any period in which the Company is in
“registration” for a public offering of securities under the Securities Act
of1933, and during the distribution of such securities, the Company's investor
relations and marketing efforts will be severely limited. However, it will be
the responsibility of the Company (with the advice of its securities counsel) to
determine what investor relations and financial marketing efforts are
permissible and non-permissible during such periods. and the Consultant will
follow the direction of the Company and its securities counsel.



7. COMPLIANCE WITH SECURITIES LAWS.

     The Company understands that any and all compensation outlined in Section 5
shall be paid solely and exclusively as consideration for the aforementioned
consulting efforts made by Consultant on behalf of the Company as an independent
contractor. Consultant has been engaged to provide the Company with traditional
business, management, technical and operational consulting, and related business
services.

8. CONFIDENTIALITY

     Consultant will not disclose, without the consent of the company, any
financial or business information concerning the business, affairs and plans of
the Company which Consultant may receive from the Company, provided such
information is plainly marked in writing by the Company as being confidential
(the Confidential Information). Consultant will not be bound by the foregoing
limitation in the event (i) the Confidential Information is otherwise
disseminated and becomes public information or (ii) Consultant is required to
disclose the Confidential Information pursuant to a subpoena or other judicial
order.

9. MISCELLANEOUS.

     Termination: This Agreement may be terminated for cause by either Party
upon written notice to the other Party for any reason which shall be effective
five (5) business days from the date of such notice. This Agreement shall be
terminated immediately upon written notice for material breach of this
Agreement. Upon termination, and fees or expenses due to Consultant shall become
immediately payable and the Company shall be entitled to a pro rata refund of
Compensation paid to the Consultant.

     Modification: This Consulting Agreement sets forth the entire understanding
of the Parties with respect to the subject matter hereof. This Consulting
Agreement may be amended only in writing signed by both Parties.

     Notices: Any notice required or permitted to be given hereunder shall be in
writing and shall be mailed or otherwise delivered in person or by facsimile
transmission at the address of such Party set forth above or to such other
address or facsimile telephone number as the Party shall have furnished in
writing to the other Party.

     Waiver: Any waiver by either Party of a breach of any provision of this
Consulting Agreement shall not operate as or be construed to be a waiver of any
other breach of that provision or any breach of any other provision of this
Consulting Agreement. The failure of a Party to insist upon strict adherence to
any term of this Consulting Agreement on one or more occasions will not be
considered a waiver or deprive that Party of the right thereafter to insist upon
adherence to that term of any other term of this Consulting Agreement.

     Assignment: The Agreement is not assignable by either party unless agreed
in writing.

 

-3-

 

--------------------------------------------------------------------------------



 

     Severability: If any provision of this Consulting Agreement is invalid,
illegal, or unenforceable, the balance of this Consulting Agreement shall remain
in effect, and if any provision is inapplicable to any person or circumstance,
it shall nevertheless remain applicable to all other persons and circumstances.

     Disagreements: Any dispute or other disagreement arising from or out of
this Consulting Agreement shall be submitted to arbitration under the rules of
the American Arbitration Association and the decision of the arbiter(s) shall be
enforceable in any court having jurisdiction thereof. Arbitration shall occur
only in San Diego County, CA. The interpretation and the enforcement of this
Agreement shall be governed by California Law as applied to residents of the
State of California relating to contracts executed in and to be performed solely
within the State of California. In the event any dispute is arbitrated, the
prevailing Party (as determined by the arbiter(s)) shall be entitled to recover
that Party's reasonable attorney's fees incurred (as determined by the
arbiter(s)).

     IN WITNESS WHEREOF, this Consulting Agreament has been executed by the
Parties as of the date first above written.

For and on behalf of Ecolocap Solutions, Inc.  Lakeview Consulting LLC    ROBERT
CLARKE  JOHN R. HICKS  Robert Clarke  John R. Hicks  Chairman   


 

 

 

 

 

 

 

 

 

 

 

 

 

 

-4-

 

--------------------------------------------------------------------------------